DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17444940, filed on 8/12/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/03/2022 was filed after the filing date of the application on 8/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first shaving plane and the second shaving plane lie on different planes in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  
Regarding claims 4 and 7, “the second shaving blade” should be “the at least one second shaving blade” for clarity. 
Regarding claims 4 and 7, “the first shaving blade” should be “the at least one first shaving blade” for clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“lubrication member” as recited in claim 1, line 5 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “lubrication”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “lubrication” preceding the generic placeholder describes the function, not the structure, of the member).
“lubrication member providing unit” as recited in claim 1, line 5 (first, “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “providing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “providing” preceding the generic placeholder describes the function, not the structure, of the unit).
“lubrication member accommodating unit” as recited in claim 5, line 2 (first, “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “accommodating”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “accommodating” preceding the generic placeholder describes the function, not the structure, of the unit).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “configured to accommodate at least one first shaving blade…”, “configured to provide a lubrication member, …” and “the lubrication member providing unit is coupled to the blade housing so that the lubrication member is positioned between the first shaving blade and the second shaving blade” is indefinite. Examiner notes the “configured to accommodate” and “configured to provide” language does not require the structure following the limitation, while “the lubrication member providing unit is coupled to the blade housing so that the lubrication member is positioned between the first shaving blade and the second shaving blade” appear to positively require the structure of the lubrication member, the first shaving blade and the second shaving blade, therefore it is unclear if the lubrication member, the first shaving blade and the second shaving blade are required for a razor cartridge. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-9, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffin (US 20040231161 A1).
Regarding claim 1, Coffin teaches a razor cartridge (10, see Figure 1), comprising: 
a blade housing (assembly of 20a, 20b) configured to accommodate at least one first shaving blade (22/24 in 20a, see Figure 4) having a cutting edge (26/28) and at least one second shaving blade (22/24 in 20b, see Figure 4) having a cutting edge (26/28) to lie in a longitudinal direction (see Figures 1-4); and 
a lubrication member providing unit (assembly of 12 and 62) configured to provide a lubrication member (69), 
wherein the lubrication member providing unit is coupled to the blade housing so that the lubrication member is positioned between the first shaving blade and the second shaving blade (see Figures 1-4).
Regarding claim 3, Coffin teaches the lubrication member is configured to be located centrally of the blade housing (see Figure 4).
Regarding claim 4, Coffin teaches the cutting edge of the second shaving blade and the cutting edge of the first shaving blade extend codirectionally (see Figure 4).
Regarding claim 7, Coffin teaches a guard portion (82 of Coffin) disposed in front of the cutting edge of the first shaving blade (see Figure 1 of Coffin); and a cap portion (84 of Coffin) disposed behind the cutting edge of the second shaving blade (See Figure 1 of Coffin), wherein the guard portion has an upper surface that is combined with the cutting edge of the first shaving blade to form a first shaving plane (54 for blades in 20a, see Figure 4 of Coffin), and the cap portion has an upper surface that is combined with the cutting edge of the second shaving blade to form a second shaving plane (54 for blades in 20b, see Figure 4 of Coffin).
Regarding claim 8, Coffin teaches at least one or more of the guard portion and the cap portion is provided in the lubrication member providing unit (82/84 provided on housing/lubrication member providing unit the assembly of 12 and 69, See Figure 1 of Coffin).
Regarding claim 9, Coffin teaches the first shaving plane and the second shaving plane are coplanar (See Figure 4).
Regarding claim 11, Coffin teaches the lubrication member when in an initial position has an upper end that is placed at a position spaced apart from the first shaving plane and the second shaving plane (see Figure 4).
Regarding claim 17, Coffin teaches the first shaving blade and the second shaving blade are fixed by a coupling between the lubrication member providing unit and the blade housing (as the blades are fixed coupled on the blade housing under the lubrication member providing unit, Coffin teaches fixed coupled between the blade housing and the lubrication member providing unit, see Figure 4).
Claims 1, 3-4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US 20180071929 A1).
Regarding claim 1, Walker teaches a razor cartridge (10, see Figures 1-2), comprising: 
a blade housing (12) configured to accommodate at least one first shaving blade (18) having a cutting edge (22) and at least one second shaving blade (20) having a cutting edge (24) to lie in a longitudinal direction (see Figures 1-2); and 
a lubrication member providing unit (26b, see Figure 3B) configured to provide a lubrication member (31b), 
wherein the lubrication member providing unit is coupled to the blade housing so that the lubrication member is positioned between the first shaving blade and the second shaving blade (using the lubrication member providing unit in Figure 3B in place of element 26 of Figures 1-2).
Regarding claim 3, Walker teaches the lubrication member is configured to be located centrally of the blade housing (using element 26b in Figure 3b for the embodiment of Figures 1-2).
Regarding claim 4, Walker teaches the cutting edge of the second shaving blade and the cutting edge of the first shaving blade extend codirectionally (see Figures 1-2).
Regarding claim 7, Walker teaches a guard portion (14) disposed in front of the cutting edge of the first shaving blade (see Figure 1); and a cap portion (16) disposed behind the cutting edge of the second shaving blade (See Figure 1), wherein the guard portion has an upper surface that is combined with the cutting edge of the first shaving blade to form a first shaving plane (P1, see Figure 2), and the cap portion has an upper surface that is combined with the cutting edge of the second shaving blade to form a second shaving plane (P2, see Figure 2).
Regarding claim 10, Walker teaches the first shaving plane and the second shaving plane lie on different planes (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US 20040231161 A1) in view of Jeong (WO 2013187692 A1).
Regarding claim 2, Coffin teaches all elements of the current invention as set forth in claim 1 stated above.
Coffin fails to teach the lubrication member providing unit comprises: an elastic bridge configured to support the lubrication member such that the lubrication member is movable between an initial position and an end position with respect to the blade housing.
Jeong teaches a shaving device including a lubrication member providing unit (130, see Figure 3) comprises: an elastic bridge (134, see Figure 4) configured to support the lubrication member such that the lubrication member is movable between an initial position and an end position with respect to the blade housing (see Figures 6a-b).
It would have been obvious to one of ordinary skill in the art to modify the device of Coffin to replace the lubrication member arrangement (69 of Coffin) with the elastic loaded lubrication member arrangement, as taught by Jeong, in order to allow the lubrication member to have better skin contact during shaving (page 4, lines 122-136 of the Jeong translation).
Regarding claim 5, Coffin further teaches the lubrication member providing unit further comprises: a lubrication member accommodating unit (as modified in claim 2, lubrication member accommodating unit 124 of Jeong, see Figure 3, which is considered equivalent to the lubrication member accommodating unit 150 of the current application, since both art mounting portion adjacent the elastic bridge) configured to mount the lubrication member on the elastic bridge (page 3, lines 82-87 of the Jeong translation).
Regarding claim 6, Coffin further teaches a lubrication member holder (as modified in claim 2, holder 420, see Figure 4) having one surface (inner opening surface of 420, see Figure 4) configured to be coupled with the lubrication member and an opposite surface (under side surface of 420, see Figure 4) configured to be detachably attached to the lubrication member accommodating unit (see Figure 4).
Regarding claim 12, Coffin teaches all elements of the current invention as set forth in claim 1 stated above.
Coffin fails to teach opening portions formed in both longitudinal side areas of the lubrication member providing unit to allow rinsing water to pass through the razor cartridge in regions adjacent to both longitudinal side surfaces of the lubrication member.
Jeong teaches a shaving device including a lubrication member providing unit (130, see Figure 3) comprises: an elastic bridge (134, see Figure 4) configured to support the lubrication member such that the lubrication member is movable between an initial position and an end position with respect to the blade housing (see Figures 6a-b) and opening portions (see openings between 400 and 100, in the same way applicant consider the two sides of the lubrication member 170 as openings) formed in both longitudinal side areas of the lubrication member providing unit to allow rinsing water to pass through the razor cartridge in regions adjacent to both longitudinal side surfaces of the lubrication member (see openings between 400 and 100, see Figure 2 of Jeong).
It would have been obvious to one of ordinary skill in the art to modify the device of Coffin to replace the lubrication member arrangement (69 of Coffin) with the elastic loaded lubrication member arrangement, as taught by Jeong, in order to allow the lubrication member to have better skin contact during shaving (page 4, lines 122-136 of the Jeong translation). The resulting device of modified Coffin teaches opening portions (see openings between 400 and 100, in the same way applicant consider the two sides of the lubrication member 170 as openings) formed in both longitudinal side areas of the lubrication member providing unit to allow rinsing water to pass through the razor cartridge in regions adjacent to both longitudinal side surfaces of the lubrication member (see openings between 400 and 100, see Figure 2 of Jeong).
Regarding claim 13, Coffin further teaches structures each formed on one or more of peripheries and inner surfaces of the opening portions (at least a concave portion in the peripheries near the lateral sides of the lubrication member, see Figure 1 of Coffin), each structure including one or a combination of two or more of a protrusion unit, a protuberance unit, a recess, and a concave unit (at least one concave unit, see Figure 1 of Coffin).
Regarding claim 14, Coffin teaches all elements of the current invention as set forth in claim 12 above.
Coffin fails to teach elastic coating portions each formed on at least a portion of one or more of peripheries and inner surfaces of the opening portions.
Jeong further teaches the shaving device further incudes elastic coating portions (130, see Figure 3 and page 3, lines 100-104 of the Jeong translation) each formed on at least a portion of one or more of peripheries and inner surfaces of the opening portions (see Figures 2-3).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Coffin to further add elastic coating portion to the top contacting surface of the shaving device, as taught by Jeong, while keeping the shape of Coffin’s shaving device, in order to form a skin contacting surface (page 3, lines 100-104 of the Jeong translation).
Regarding claim 15, Coffin further teaches the lubrication member providing unit further comprises: an elastic bridge (as modified in claim 12, elastic bridge 134) configured to support the lubrication member such that the lubrication member is movable between an initial position and an end position with respect to the blade housing (see Figure 6a-b of Jeong), wherein the elastic coating portions are configured integrally with the elastic bridge (as modified in claim 14, see Figure 2 of Jeong).
Regarding claim 16, Coffin further teaches the elastic coating portions are each formed with a structure that includes one or a combination of two or more of a protrusion unit, a protuberance unit, a recess, and a concave unit (as modified in claim 14, the other shape of modified Coffin remain the same, at least a concave portion in the peripheries near the lateral sides of the lubrication member meets the claimed limitation, see Figure 1 of Coffin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/05/2022
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722